El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Andrés Pérez interpuso esta apelación contra sentencia que lo condena por delito de escalamiento en primer grado después que nn jurado rindió contra él veredicto de culpa-bilidad.
El apelante penetró de noche en la tienda de Tomás Ra-mírez y de Anreo Díaz, en Vieques, y fué sorprendido y de-*770tenido cuando estaba abriendo la caja de hierro en- qne el dinero era guardado. La prueba de su delito es clara y no alega error alguno en cuanto a su suficiencia para la con-dena. Los motivos de su recurso son por la forma en que el juicio fue celebrado y por habérsele negado un nuevo juicio.
 El primero de los que alega es por haberse per-mitido que declarase en el juicio Aureo Díaz, que no figuraba como testigo del fiscal en su acusación, pero ha sido resuelto en varias ocasiones que el fiscal puede llamar como testigo a. persona cuyo nombre no figura al dorso de su acusación, ya que la admisión de prueba va dirigida a la sana discreción de los tribunales. El Pueblo v. Kent, 10 D.P.R. 346; el Pueblo v. Román (a) Chelo, 10 D.P.R. 560. Esto lo reconoce el ape-lante pero dice que sus manifestaciones a la corte de que fué sorprendido con la presentación de este testiguo, que eso le causaba perjuicio y que no estaba preparado para confron-tarse con él, son suficientes motivos para que la suspensión del juicio fuese decretada. Si esto fuera así habría que suspender necesariamente los juicios en tales circunstancias y la corte no tendría discreción alguna que ejercitar. No tenemos estatuto como en otras jurisdicciones que requiera la presen-tación de declaraciones juradas (affidavits of merits) para obtener la suspensión por tal motivo pero siempre hay que1 demostrar a la corte algo más que las simples manifestaciones que hizo el apelante.  Además, el testigo Aureo Díaz que el fiscal presentó sin figurar en la lista de sus testigos era uno de los dueños de la tienda escalada, por lo que no podía sor-prender al acusado que fuese presentado como testigo por ser uno de los perjudicados; y era persona bren conocida por el acusado, según éste declaró, por lo que no encontramos que la corte cometiera el error que se le imputa.
Los errores alegados en segundo y tercer lugar son idénticos, y así lo reconoce el apelante, por lo que podemos resolverlos conjuntamente. Ellos son por haber permitido la corte inferior que declarasen los testigos Angel Rodríguez Escobar y Concepción Carmona. El primero de ellos era el *771Juez Municipal ele Yieqnes en la fecha a qne se refiere la acusación y el otro un policía insular. Las objeciones hechas a ellos eran porque son testigos de referencia y porque el acusado no estaba presente en el momento a que ellos se re-fieren.
Ambos testigos acudieron a la tienda inmediatamente des-pués del suceso a que se refiere esta causa, que tuvo lugar un sábado por la noche, y ambos declararon que vieron abierta una puerta de la tienda que comunicaba con el zaguán de la casa donde está el establecimiento mercantil y que en los altos de ella vivía entonces Andrés Pérez; que esa puerta tenía una llave puesta que abría por el zaguán y tenía por la parte del zaguán una tabla que la condenaba pero que ha-bía sido aserrada; que el lunes siguiente el policía encontró cerca de la caja de caudales una llavecita que entregó al juez, quien la probó en la caja viendo que abría la parte interior de ella.
No hubo error de la corte el permitir las declaraciones de esos testigos porque en ellas nada hay de referencia. Son hechos que conocían por sus sentidos y que no requerían que fuesen vistos por ellos en presencia del acusado. Eran admisibles porque estaban relacionados con el acusado, quien fué visto entrar por esa puerta por otros testigos, se dirigió a la caja de caudales, empezó a manipular su combinación teniendo una linterna'eléctrica encendida y en esa situación fué detenido, tirando entonces algo que produjo un sonido metálico, resultando luego ser la llavecita que abría la puerta interior de la caja, sin ser la de los dueños de la tienda.
El cuarto error se alega por haber permitido la corte que el fiscal hiciera ciertas manifestaciones en presencia del jurado con perjuicio del acusado. Hemos leído las manifestaciones que hizo el fiscal en el juicio y a que se refiere el error que resolvemos pero no encontramos que hayan podido perjudicar en forma alguna al acusado ante el jurado, tanto más dada la prueba clara y robusta de testigos presenciales y de haber sido sorprendido el acusado cuando después de *772allanar la tienda trataba de abrir la caja en que se encon-traba el dinero del establecimiento comercial.
 El último error se alega por haber sido negado al acusado nn nuevo juicio.
La moción en que lo solicitó con los motivos en que la fundó no forma parte de estos autos por lo que es suficiente razón para no resolverlo. Sin embargo, aún teniendo en cuenta los motivos en que según su alegato fundó su moción, resulta que ellos son los que en su apelación contra la sen-tencia alega ante nosotros y como lian sido resueltos en contra suya no puede decretarse el nuevo juicio que interesa.

La sentencia apelada debe ser confirmada.